                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 UNITED STATES OF AMERICA,

                   v.
                                                            Case No. 1:20-cr-00152-PAB

 JAYSON JEFFREY PENN, et al.,

         Defendants.




     RICKIE PATTERSON BLAKE’S MOTION FOR SEVERANCE OR, IN THE
   ALTERNATIVE, FOR AN ENDS OF JUSTICE FINDING AND A CONTINUANCE

       In a motion filed when this case was scheduled for trial on August 2, 2021 (Dkt. 259, filed

May 5, 2021), Mr. Blake alerted the Court that his counsel, Barry Pollack, had a trial set for

November 1, 2021 in federal court in Ft. Myers, Florida and that, absent a resolution of that

conflict, a single trial for all ten defendants in this case could not take place in October. Trial in

this case was reset for October 25, 2021. Dkt. 264. Because the trial in Ft. Myers remains set for

November 1, 2021, Mr. Blake, by and through his counsel, respectfully moves this Court for an

Order severing Mr. Blake for trial; making an ends of justice finding with respect to Mr. Blake

pursuant to Title 18, United States Code, Section 3161(h)(7)(A), excluding an additional 180 days

from his speedy trial calculation pursuant to Title 18, United States Code, Section

3161(h)(7)(B)(i)–(iv) beginning on October 1, 2021; and setting a separate trial for Mr. Blake in

mid-April 2022 or as soon thereafter as the Court can accommodate. Alternatively, if severance

is not granted, Mr. Blake asks the Court to make an ends of justice finding with respect to all

defendants excluding an additional 180 days from the speedy trial calculation pursuant to Title 18,
United States Code, Section 3161(h)(7)(B)(i)–(iv); and vacating the Final Trial Preparation

Conference currently set for October 8, 2021 and the October 25, 2021 trial date. Counsel for the

Government has indicated that the Government opposes both a severance and a continuance.

Counsel for other defendants have indicated they do not oppose a severance, but do oppose a

continuance.

                                       BACKGROUND

       On June 2, 2020, the Grand Jury indicted Jayson Jeffrey Penn, Mikell Reeve Fries, Scott

James Brady, and Roger Born Austin on one count of conspiring to violate the Sherman Act. Dkt.

1. The defendants filed a Joint Unopposed Motion for a Designation of Complexity and an Ends

of Justice Exclusion of 180 Days from the Speedy Trial Calendar on June 12, 2020. Dkt. 49. On

July 8, 2020, this Court granted the motion, finding that this case was complex within the meaning

of the Speedy Trial Act and that an exclusion of 180 days was necessary to allow for adequate

pretrial and trial preparation. Dkt. 76. The Court set a 10-day trial commencing on February 16,

2021. Id.

       On October 6, 2020, the Grand Jury returned a Superseding Indictment, again charging

Penn, Fries, Brady, and Austin, but also charging Timothy R. Mulrenin, William Vincent Kantola,

Jimmie Lee Little, William Wade Lovette, Gary Brian Roberts, and Rickie Patterson Blake with

conspiring to violate the Sherman Act. Dkt. 101. The defendants filed a Joint Unopposed Motion

for An Additional Ends of Justice Exclusion of 180 Days from the Speedy Trial Calendar on

October 29, 2020. Dkt. 188. On November 17, 2020, this Court granted the motion and found

that an additional exclusion of 180 days was necessary to allow for effective pretrial and trial




                                                2
preparation. Dkt. 198. The Court reset the Trial Preparation Conference for July 30, 2021 and

rescheduled the 10-day trial to commence on August 2, 2021. Id.

        On May 5, 2021, the defendants filed a Third Joint Unopposed Motion for An Ends of

Justice Exclusion of 90 Days from the Speedy Trial Calendar. Dkt. 259. In the motion, the

defendants explained that, due to the ongoing and extraordinarily voluminous discovery, they

needed additional time to prepare for trial. They requested the trial be continued until early

October because counsel were not all available again until April 2022 and the defendants desired

a trial date sooner than that. Id. at 6. The defendants specifically noted, however, that counsel for

Mr. Blake had a trial set to begin on November 1, 2021, United States v. Harwin, 2:20-cr-00115-

JLB-MRM, in the United States District Court for Middle District of Florida in front of the Hon.

John L. Badalamenti. Id. That trial, which had previously been continued twice, had been reset

on April 13, 2021 for November 1, 2021. Harwin Dkts. 36, 49, 86. Accordingly, the defendants

apprised the Court that unless that conflict resolved, a single trial for all ten defendants would not

be possible in October 2021. Dkt. 259 at 6.

        On May 20, 2021, the Court granted the motion and found that the exclusion of an

additional 90 days from the Speedy Trial Calendar from July 3, 2021 was necessary to ensure for

effective pretrial and trial preparation. Dkt. 264. It reset the trial, this time allocating 32 days, for

October 25, 2021 to end on December 21, 2021. Id. at 5-6. The 70 days provided by the Speed

Trial Act would begin running on October 1, 2021. See id. at 1, 6. However, because substantive

motions were filed by the defendants on July 26, 2021, the 70 days is tolled until the resolution of

those motions. See 18 U.S.C. § 3161(h)(1)(D).




                                                   3
        Since the defendants filed their last motion for a continuance, the Government has

produced nearly 400,000 additional records; in just the last two and a half weeks it has produced

over 150,000. This brings the discovery produced to date to about fourteen million records. The

Government has indicated that the production of discovery is on-going and has not indicated how

much additional discovery it intends to produce or when the production of discovery will be

completed. Nonetheless, as of this filing, Mr. Blake understands that the Government and the

other nine defendants all believe the case can proceed to trial on October 25, 2021 and wish to

proceed to trial on that date.

        When the Court set the October 25, 2021 trial date, Mr. Blake promptly apprised the Court

in the Harwin matter of the scheduling conflict. The Court in Harwin, however, has maintained

the November 1, 2021 trial date, which was set prior to the setting of the October 25, 2021 trial

date in this case.

        Mr. Blake has a constitutional right to counsel of his choice. He retained Mr. Pollack,

along with co-counsel, Wendy Johnson. Mr. Pollack and Ms. Johnson have been dividing the

workload, reviewing the extraordinary volume of discovery and diligently preparing for trial, with

each focusing on different aspects of the case. Ms. Johnson, while an experienced and highly

competent trial counsel, does not have the resources to be prepared to try a case of this

magnitude—a trial anticipated to last eight trial weeks—as soon as October 25th herself, without

a similarly experienced co-counsel who has also had a full opportunity to prepare for trial.1




1
  Mr. Blake has also retained local counsel, but only for purposes of providing advice on local
rules and practices. Local counsel was not retained to try the case. Thus, Ms. Johnson is the only
experienced trial counsel other than Mr. Pollack


                                                 4
                                           ARGUMENT

I.     Under the circumstances, the Court should sever Mr. Blake for trial.

       Federal Rule of Criminal Procedure 14(a) provides that a court may “sever the defendants’

trials” if joinder “appears to prejudice a defendant or the government.” The district court should

grant severance “only if there is a serious risk that a joint trial would compromise a specific trial

right.” Zafiro v. United States, 506 U.S. 534, 539 (1993). In other words, “the general preference

for trying coconspirators in a single trial” may be “outweighed by other, more compelling

considerations.” United States v. Ailsworth, 873 F. Supp. 1450, 1456 (D. Kan. 1994).

       The circumstances here present just such a situation. All parties other than Mr. Blake are

prepared for trial on the date the Court has already set aside on its trial calendar. Proceeding on

that date with all ten defendants, however, would compromise a specific trial right of Mr. Blake,

the constitutional rights to counsel of his choice and to adequately prepared counsel. While plainly

there would be a diminution of economy by holding separate trials, Mr. Blake is the tenth defendant

listed in the Superseding Indictment and of the fourteen bidding episodes referenced in the

Superseding Indictment, only four purport to implicate Mr. Blake. Accordingly, a separate trial of

Mr. Blake would be considerably shorter than the single trial of the remaining defendants and the

decrease in judicial economy far less than it would be with respect to the severance of other

defendants. In any event, whatever amount of judicial economy is lost as a result of not having a

single trial for all ten defendants is outweighed by Mr. Blake’s constitutional right to counsel of

his choice who have had adequate time to prepare for trial. The interests of the other parties and

the public in a speedy trial militate in favor of keeping the October 25th trial date for the other nine




                                                   5
defendants. Accordingly, severance of Mr. Blake for trial at a later date best balances the

competing interests.

       In United States v. Nachamie, the district court elected to sever the trials of several

codefendants because counsel for one of them became unavailable for trial and the court could not

find a mutually convenient time for all parties in the near term. 101 F. Supp. 2d 134, 151-52

(S.D.N.Y. 2000). As the trial court explained:

         Trial judges . . . face a great problem of trial management in prolonged cases.
         Juggling various attorneys’ schedules with the other cases before the court
         becomes impossible. The already overburdened docket of the court reaches a
         breaking point, and the administration of justice in all of the court’s cases is
         unconscionably delayed. . . . Severance will help obviate many of these
         difficulties.

Id. at 152 (quotation marks omitted; first alteration in original).

       In Ailsworth, the district court likewise granted a motion to continue and to sever in order

to give one defendant’s new counsel time to prepare for trial and allow the remaining defendants

to proceed to trial as planned. 873 F. Supp. at 1456. As the district court explained, trial in that

case was expected to take a month. Id. “[E]ach time that the trial of this matter [was] rescheduled,

counsel for each of the defendants must reschedule significant blocks of time in their respective

calendars. Such changes obviously adversely affect or otherwise delay other civil and criminal

cases in which those counsel appear.” Id. Accordingly, the court concluded that justice was “best

served by severing” the codefendant whose counsel needed additional time to prepare for trial and

proceeding with the remaining defendants. Id.; see also Order Granting Motion for Severance,

United States v. Medina, 1:13-cr-00272-PGG (S.D.N.Y. Apr. 23, 2014), ECF No. 115 (granting

defendant’s motion for severance where codefendant’s counsel who had represented him for a year

was unavailable for trial until a much later date).


                                                  6
       The same logic applies here. As in Ailsworth and Nachamie, Mr. Blake’s right to be

represented by counsel who has adequate time to prepare for trial is implicated. The Sixth

Amendment also gives each defendant the “right to be represented by a qualified attorney whom

[he] chooses and can afford.” See Luis v. United States, 136 S. Ct. 1083, 1089 (2016) (plurality

opinion). While this right is not absolute, it is fundamental. Id. Mr. Blake has chosen Mr. Pollack

and Ms. Johnson jointly to represent him. Mr. Blake wishes to waive his right to a more speedy

trial in order to proceed to trial with counsel of his choice. In any event, Mr. Blake’s remaining

trial counsel—Ms. Johnson—cannot be prepared to try this case in October without the assistance

of a second experienced and prepared co-counsel.

       Failing to grant a severance would deprive Mr. Blake of counsel of his choice. Further,

because he does not have counsel apart from Mr. Pollack and Ms. Johnson who are prepared to try

the case in October and Ms. Johnson cannot be prepared to try it without the assistance of a second

experienced and prepared co-counsel, severance is warranted.

II.    In the alternative, if severance is not granted, Mr. Blake asks the Court for an ends
       of justice continuance under the Speedy Trial Act to preserve continuity of his counsel
       and to provide time for his counsel to prepare for trial.

       A. The ends of justice warrant continuance as to Mr. Blake.

       The Speedy Trial Act (“the STA”) is “designed to protect a defendant’s constitutional right

to a speedy trial and to serve the public interest in ensuring prompt criminal proceedings.” United

States v. Hill, 197 F.3d 436, 440 (10th Cir. 1999). It requires that a defendant’s trial commence

within 70 days after his indictment or initial appearance, whichever is later. See 18 U.S.C. §

3161(c)(1). However, “[c]ertain periods of delay are excluded and do not count toward the 70-




                                                7
day limit.” United States v. Maxfield, No. 09-cr-00534-REB, 2010 WL 728399, at *1 (D. Colo.

2010) (citing 18 U.S.C. § 3161(h)(1)-(9)).

       “Specifically, ‘the Act excludes any period of delay resulting from a continuance granted

by any judge . . . on the basis of its findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.’” Id. (quoting Hill, 197

F.3d at 440-41). “Among the factors that a district court must consider in deciding whether to

grant an ends-of-justice continuance are . . . ‘continuity of counsel,’” Zedner v. United States, 547

U.S. 489, 500 (2006) (citing 18 U.S.C. § 3161(h)(8)(B)(iv)), whether “it is unreasonable to expect

adequate preparation for [the trial] within the time limits established” because of the complexity

of the case, and whether the denial of a continuance would result in a “miscarriage of justice,” 18

U.S.C. § 3161(h)(7)(B)(i), (ii).2

       District courts regularly grant continuances over the objections of other parties to preserve

continuity of counsel and to allow time for effective preparation for trial. See, e.g., United States

v. Kingston, No. 2:18-cr-00365-JNP-BCW, 2019 WL 1200254, at *3-*5 (D. Utah Mar. 14, 2019),

aff’d sub nom. United States v. Dermen, 779 F. App’x 497 (10th Cir. 2019) (granting defendants’

motion to continue over codefendants’ objections due to counsel of choice’s scheduling conflict

among other reasons); United States v. Jeffs, No. 2:16-CR-82 TS, 2016 WL 4574671, at *3 (D.

Utah Sept. 1, 2016) (granting defendants’ motion to continue over the objection of several

codefendants due in part to defense counsel’s scheduling conflict); United States v. Occhipinti,

998 F.2d 791, 797-98 (10th Cir. 1993) (affirming district court’s ends of justice finding because


2
 The statute has since been amended, and the provision cited by the Supreme Court at 18 U.S.C.
§ 3161(h)(8)(B) is now found at § 3161(h)(7)(B). See United States v. Cortes-Gomez, 926 F.3d
699, 704 & n.2 (10th Cir. 2019).


                                                  8
of the government counsel’s crowded trial calendar); United States v. Stallings, 701 F. App’x 164,

171 (3rd Cir. 2017) (affirming district court’s ends of justice finding due to prosecutor’s family

emergency and crowded trial calendar); see also Maxfield, 2010 WL 728399, at *3 (granting

unopposed motion to continue due to defense counsels’ scheduling conflict among other reasons);

cf. United States v. Stewart, 583 F. App’x 848, 857 (10th Cir. 2014) (concluding that it was not an

abuse of discretion to deny a continuance where a defendant’s co-counsel became ill on the eve of

trial but remaining counsel gave no indication that he could not try the case without her).

       Take the example of United States v. Fogarty, 692 F.2d 542 (8th Cir. 1982). In that case,

the district court granted an ends of justice continuance due to the complexities of the case: “the

existence of seven defendants, ten unindicted coconspirators, and forty-five alleged separate overt

acts that took place over seven states and three foreign countries.” Id. at 546. It also found that

“one of the codefendant’s counsel had a significant trial conflict which necessitated a continuance

to assure ‘continuity of counsel.’” Id. The Court of Appeals found those reasons valid and agreed

“that ‘the ends of justice served by granting the motion for continuance . . . outweighed the best

interests of the public and the individual defendants in a speedy trial.’” Id.

       As in Fogerty, this case is extremely complex. The Government has alleged a conspiracy

lasted more than seven years to fix prices and rig bids in the national commercial wholesale

chicken business, involving ten named defendants and an untold number of unindicted

coconspirators, charging fourteen separate bidding episodes that have been identified in the

Superseding Indictment and an unidentified number of unspecified other bidding episodes about

which the Government may present evidence at trial. To date, the Government has produced

approximately fourteen million documents and discovery is on-going.



                                                  9
       Absent a continuance, Mr. Blake will be denied continuity of counsel in this complex case

and be left without counsel with adequate resources to be prepared to defend him with a trial date

in October. The delay sought by Mr. Blake is not of his making. Mr. Blake acted diligently in

bringing the scheduling conflict to the Court’s attention before the October 25, 2021 trial date was

set. He seeks a continuance until April, the earliest date that does not conflict with his or Ms.

Johnson’s trial calendar. A trial date in mid-April would be approximately eighteen months

following the Superseding Indictment, which would not be an unusually lengthy period for parties

to prepare for, and the Court’s calendar to accommodate, an eight-week, ten-defendant case.

Accordingly, despite the interests of all parties and the public in a speedy trial, under the

circumstances, the ends of justice are served by granting a continuance. See, e.g., Jeffs, 2016 WL

4574671, at *3 (granting continuance due to “large number of Defendants” and “enormous amount

of discovery”).

       B. If severance is not granted, a continuance of the trial is warranted despite the
          objection of other defendants.

       In light of the ends of justice continuance as to Mr. Blake, if severance is not granted, the

trial should be continued as to all defendants. The STA excludes “[a] reasonable period of delay

when the defendant is joined for trial with a codefendant as to whom the time for trial has not run

and no motion for severance has been granted.” 18 U.S.C. § 3161(h)(6). When asking whether

the delay is “reasonable,” courts are to consider: “(1) whether the defendant is free on bond, (2)

whether the defendant zealously pursued a speedy trial, and (3) whether the circumstances further

the purpose behind the exclusion to accommodate the efficient use of prosecutorial and judicial

resources in trying multiple defendants in a single trial.” United States v. Cortes-Gomez, 926 F.3d

699, 705 (10th Cir. 2019) (quotation marks omitted). A court may grant a continuance and exclude


                                                10
time based on just one of these three factors. See id. (affirming district court’s decision to exclude

time where only the third factor supported a continuance).

       Here, the first factor plainly weighs in favor of continuance because none of Mr. Blake’s

co-defendants are detained.

       All defendants have previously moved for extensions of STA speedy trial calendar and

each filed substantive motions on July 26, 2021, automatically extending the STA’s 70-day

window. See 18 U.S.C. § 3161(h)(1)(D). Accordingly, the second factor does not militate against

granting the continuance Mr. Blake seeks. See Kingston, 2019 WL 1200254, at *4 (finding this

factor to be “largely neutral” because, among other things, one of the defendants opposing the

motion to continue had acquiesced to previous continuances); United States v. Tranakos, 911 F.2d

1422, 1426 (10th Cir. 1990) (affirming district court’s decision to exclude time where co-defendant

“did move for dismissal on speedy trial grounds,” but also “moved for continuances”); Jeffs, 2016

WL 4574671, at *3 (granting extension as to co-defendants in part because they had already joined

motions that automatically excluded some of the relevant period); United States v. Margheim, 770

F.3d 1312, 1320 (10th Cir. 2014) (affirming district court’s decision to exclude time where

defendant had moved for a continuance for part of the period at issue and had filed pretrial motions

that he later withdrew).

       Finally, the third factor weighs in favor of a continuance. Courts prefer joint trials where,

as here, the defendants are “charged with a single conspiracy.” Tranakos, 911 F.2d at 1426. As

set forth above, while judicial economy is served by a joint trial of all defendants, there are

competing concerns with respect to Mr. Blake that nonetheless warrant severing him for trial. If




                                                 11
the Court were to deny severance, however, this factor would weigh in favor of continuing the trial

as to all defendants since counsel for Mr. Blake is unavailable in October.

                                          CONCLUSION

         Mr. Blake and his counsel have worked diligently to build an attorney-client relationship

and prepare Mr. Blake’s defense in an extremely complex case with extraordinarily voluminous

discovery. Mr. Blake wishes to proceed to trial with counsel of his choice. Through no fault of

Mr. Blake or his counsel, the current trial date conflicts with a pre-existing trial date set by another

court. Mr. Blake has a constitutional right not to be deprived of his counsel of choice and to have

counsel adequately prepared to provide him effective assistance at trial. Severing him for trial will

ensure that these rights are protected. Alternatively, continuing the trial date will do so. Nothing

short of one of these remedies, however, will ensure that Mr. Blake receives a fair trial.



 Date: July 30, 2021                                Respectfully submitted,

Wendy W. Johnson                                    /s/ Barry J. Pollack
RMP LLP                                             Barry J. Pollack
5519 Hackett Road, Suite 300                        ROBBINS, RUSSELL, ENGLERT, ORSECK
Springdale, Arkansas 72762                          & UNTEREINER LLP
Telephone: (479) 443-2705                           2000 K Street N.W., 4th Floor
Fax: (479) 443-2718                                 Washington, D.C. 20006
wjohnson@rmp.law                                    Telephone: (202) 775 4500
                                                    Fax: (202) 775 4510
                                                    bpollack@robbinsrussell.com

                                        Counsel for Mr. Blake




                                                  12
                               CERTIFICATE OF SERVICE

       On this 30th day of July, 2021, I caused the foregoing document to be electronically filed

with the Clerk of the Court for the United States District Court for the District of Colorado by

using the Court’s CM/ECF system, which will serve electronic notification of this filing on all

counsel of record.

                                                  Respectfully submitted,

                                                  /s/ Barry J. Pollack
                                                  Barry J. Pollack
                                                  Counsel for Mr. Blake
